Name: 2010/617/EU: Commission Decision of 14Ã October 2010 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2010) 7009) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  information and information processing;  trade;  health;  politics and public safety;  animal product;  organisation of transport;  international law
 Date Published: 2010-10-15

 15.10.2010 EN Official Journal of the European Union L 271/8 COMMISSION DECISION of 14 October 2010 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2010) 7009) (Text with EEA relevance) (2010/617/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following communication from Denmark, new categories of products of animal origin that can be checked at the approved border inspection posts at the ports at Ã rhus and Esbjerg should be added in the entries for these border inspection posts set out in Annex I to Decision 2009/821/EC. (3) Spain has communicated that one of its border inspection posts has been suspended, the suspension for certain categories of products of animal origin that can be checked at one of its border inspection posts has been lifted and one new inspection centre was added to one of its border inspection posts. Following that communication from Spain, the list of border inspection posts for that Member State should be amended. (4) Italy has communicated that for one of its border inspection posts the category for unpacked products of animal origin has been added and three inspection centres at one of its border inspection posts have changed their names. In addition, the inspection centre Docks Cereali at the border inspection post at the port at Ravenna was suspended. Following that communication from Italy, the list of border inspection posts for that Member State should be amended. (5) Following communication from Latvia, the approval of one inspection centre at the port at Riga (Riga port) should be suspended in the list of border inspection posts for that Member State. (6) The Netherlands has communicated that the name of one inspection centre at a certain border inspection post has changed and that two inspection centres have been installed at a certain border inspection post. In addition, certain categories of animals and products of animal origin that can be checked at one inspection centre at the border inspection post at the port at Rotterdam should be added. Following that communication from the Netherlands, the list of border inspection posts for that Member State should be amended. (7) Following communication from the United Kingdom, the approval of the border inspection post at the port at Grove Wharf Wharton should be removed from the list of border inspection posts for that Member State. (8) Annex II to Decision 2009/821/EC lays down the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (9) Following communication from Germany, Ireland, France, Italy, the Netherlands, Poland, Portugal and the United Kingdom, certain changes should be brought to the list of central, regional and local units in Traces for those Member States laid down in Annex II to Decision 2009/821/EC. (10) Decision 2009/821/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 October 2010. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 296, 12.11.2009, p. 1. ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: 1. Annex I is amended as follows: (a) The part concerning Denmark is amended as follows: (i) the entry for the port at Ã rhus is replaced by the following: Ã rhus DK AAR 1 P HC(1)(2), NHC(2) (ii) the entry for the port at Esbjerg is replaced by the following: Esbjerg DK EBJ 1 P HC-T(FR)(1)(2), HC-NT(6), NHC-T(FR)(2), NHC-NT(6)(11) (b) the part concerning Spain is amended as follows: (i) the entry for the port at MarÃ ­n is replaced by the following: MarÃ ­n ES MAR 1 P HC, NHC-T(FR), NHC-NT Protea Productos del Mar HC-T(FR)(3) (ii) the entry for the airport at Tenerife Norte is replaced by the following: Tenerife Norte (*) ES TFN 4 A HC(2) (*) (iii) the entry for the airport at Valencia is replaced by the following: Valencia ES VLC 4 A HC(2), NHC(2) O(10) (c) the part concerning Italy is amended as follows: (i) the entry for the port at Gioia Tauro is replaced by the following: Gioia Tauro IT GIT 1 P HC, NHC-NT (ii) the entry for the port at Ravenna is replaced by the following: Ravenna IT RAN 1 P Sapir 1 NHC-NT(6) TCR HC-T(FR)(2), HC-NT(2), NHC-NT(2) Setramar NHC-NT(4) Docks Cereali (*) NHC-NT (*) (iii) the entry for the airport at Roma-Fiumicino is replaced by the following: Roma Fiumicino IT FCO 4 A Nuova Alitalia HC(2), NHC-NT(2) O(14) Argol S.P.A. HC, NHC Isola Veterinaria ADR U, E, O (d) in the part concerning Latvia the entry for the port at Riga (Riga port) is replaced by the following: Riga (Riga port) LV RLX 1a P HC(2), NHC(2) Kravu terminÃ £ls (*) HC-T(FR)(2) (*), HC-NT(2) (*) (e) The part concerning the Netherlands is amended as follows: (i) the entry for the airport at Amsterdam is replaced by the following: Amsterdam NL AMS 4 A Aviapartner Cargo B.V. HC(2), NHC-T(FR), NHC-NT(2) O(14) KLM-2 U, E, O(14) Freshport HC(2), NHC(2) O(14) (ii) the entry for the port at Maastricht is replaced by the following Maastricht NL MST 4 A MHS Products HC(2), NHC(2) MHS Live U, E, O (iii) the entry for the port at Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC-T(2) Wibaco HC-T(FR)(2), HC-NT(2) (f) In the part concerning the United Kingdom, the entry for the border inspection post at the port at Grove Wharf Wharton is deleted. 2. Annex II is amended as follows: (a) The part concerning Germany is amended as follows: (i) the entry for the central unit is replaced by the following: DE00000 UNTERABTEILUNG TIERGESUNDHEIT, TIERSCHUTZ; (ii) the entry for the local unit DE03909 BERCHTESGARDENER LAND is replaced by the following: DE03909 BERCHTESGADENER LAND; (iii) the entry for the local unit DE14103 ZWECKVERBAND VETERINÃ RAMT JADEWESER is replaced by the following: DE14103 ZWECKVERBAND JADEWESER; (iv) the entry for the local unit DE46103 BRAKE, ZWECKVERBAND VETERINÃ RAMT JADEWESER is replaced by the following: DE46103 BRAKE, ZWECKVERBAND JADEWESER; (v) the entry for the local unit DE46903 WITTMUND, ZWECKVERBAND VETERINÃ RAMT JADEWESER is replaced by the following: DE46903 WITTMUND, ZWECKVERBAND JADEWESER; (vi) the following entry is deleted: DE00205 AACHEN STADT; (vii) the entry for the local unit DE00305 AACHEN is replaced by the following: DE00305 STÃ DTEREGION AACHEN; (viii) the following entry is deleted: DE40805 SOLINGEN UND REMSCHEID; (ix) the entry for the local unit DE47905 WUPPERTAL is replaced by the following: DE47905 BERGISCHES VETERINÃ R- UND LEBENSMITTELÃ BERWACHUNGSAMT; (x) the entry for the local unit DE25607 LUDWIGSHAFEN is replaced by the following: DE25607 RHEIN-PFALZ-KREIS; (xi) the entry for the local unit DE34007 PIRMASENS is replaced by the following: DE34007 SÃ DWESTPFALZ; (xii) the following entry is deleted: DE21116 JENA, STADT; (b) In the part concerning Ireland, the following entry is deleted: IE00600 DUBLIN; (c) In the part concerning France, the entries for the local units are replaced by the following: FR00001 ALSACE FR06700 BAS-RHIN FR06800 HAUT-RHIN FR00002 AQUITAINE FR02400 DORDOGNE FR03300 GIRONDE FR04000 LANDES FR04700 LOT-ET-GARONNE FR06400 PYRÃ NÃ ES-ATLANTIQUES (PAU) FR16400 PYRÃ NÃ ES-ATLANTIQUES (BAYONNE) FR00003 AUVERGNE FR00300 ALLIER FR01500 CANTAL FR04300 HAUTE-LOIRE FR06300 PUY-DE-DÃ ME FR00004 BASSE-NORMANDIE FR01400 CALVADOS FR05000 MANCHE FR06100 ORNE FR00005 BOURGOGNE FR02100 CÃ TE-DOR FR05800 NIÃ VRE FR07100 SAÃ NE-ET-LOIRE FR08900 YONNE FR00006 BRETAGNE FR02200 CÃ TES-DARMOR FR02900 FINISTÃ RE FR03500 ILLE-ET-VILAINE FR05600 MORBIHAN FR00007 CENTRE FR01800 CHER FR02800 EURE-ET-LOIRE FR03600 INDRE FR03700 INDRE-ET-LOIRE FR04500 LOIRET FR04100 LOIR-ET-CHER FR00008 CHAMPAGNE-ARDENNE FR00800 ARDENNES FR01000 AUBE FR05200 HAUTE-MARNE FR05100 MARNE FR00009 CORSE FR02000 CORSE-DU-SUD FR12000 HAUTE-CORSE FR00010 FRANCHE-COMTÃ  FR02500 DOUBS FR07000 HAUTE-SAÃ NE FR03900 JURA FR09000 TERRITOIRE DE BELFORT FR00011 HAUTE-NORMANDIE FR02700 EURE FR07600 SEINE-MARITIME FR00012 Ã LE-DE-FRANCE FR09100 ESSONNE FR09200 HAUTS-DE-SEINE FR07500 PARIS FR07700 SEINE-ET-MARNE FR09300 SEINE-SAINT-DENIS FR09500 VAL-DOISE FR09400 VAL-DE-MARNE FR07800 YVELINES FR00013 LANGUEDOC-ROUSSILLON FR01100 AUDE FR03000 GARD FR03400 HÃ RAULT FR04800 LOZÃ RE FR06600 PYRÃ NÃ ES-ORIENTALES FR00014 LIMOUSIN FR01900 CORRÃ ZE FR02300 CREUSE FR08700 HAUTE-VIENNE FR00015 LORRAINE FR05400 MEURTHE-ET-MOSELLE FR05500 MEUSE FR05700 MOSELLE FR08800 VOSGES FR00016 MIDI-PYRÃ NÃ ES FR00900 ARIÃ GE FR01200 AVEYRON FR03100 HAUTE-GARONNE FR06500 HAUTES-PYRÃ NÃ ES FR03200 GERS FR04600 LOT FR08100 TARN FR08200 TARN-ET-GARONNE FR00017 NORD-PAS-DE-CALAIS FR05900 NORD FR06200 PAS-DE-CALAIS FR00018 PAYS-DE-LA-LOIRE FR04400 LOIRE-ATLANTIQUE FR04900 MAINE-ET-LOIRE FR05300 MAYENNE FR07200 SARTHE FR08500 VENDÃ E FR00019 PICARDIE FR00200 AISNE FR06000 OISE FR08000 SOMME FR00020 POITOU-CHARENTES FR01600 CHARENTE FR01700 CHARENTE-MARITIME FR07900 DEUX-SÃ VRES FR08600 VIENNE FR00021 PROVENCE-ALPES-CÃ TE-DAZUR FR00400 ALPES-DE-HAUTE-PROVENCE FR00600 ALPES-MARITIMES FR00500 HAUTES-ALPES FR01300 BOUCHES-DU-RHÃ NE FR08300 VAR FR08400 VAUCLUSE FR00022 RHÃ NE-ALPES FR00100 AIN FR00700 ARDÃ CHE FR07400 HAUTE-SAVOIE FR02600 DRÃ ME FR03800 ISÃ RE FR04200 LOIRE FR06900 RHÃ NE FR07300 SAVOIE GUADELOUPE FR09600 GUADELOUPE GUYANE FR09800 GUYANE MARTINIQUE FR09700 MARTINIQUE RÃ UNION FR09900 RÃ UNION; (d) The part concerning Italy is amended as follows: (i) the entry for the local unit IT01801 BRA is replaced by the following: IT01801 CUNEO 2; (ii) the following entry is deleted: IT02101 CASALE MONFERRATO; (iii) the entries for the local units IT00801 CHIERI and IT00701 CHIVASSO are replaced by the following: IT00801 TORINO 5 IT00701 TORINO 4; (iv) the following entry is deleted: IT00601 CIRIÃ ; (v) the entries for the local units IT00501 COLLEGNO and IT01501 CUNEO are replaced by the following: IT00501 TORINO 3 IT01501 CUNEO 1; (vi) the following entries are deleted: IT00901 IVREA IT01601 MONDOVÃ ; (vii) the following entry is deleted: IT02201 NOVI LIGURE; (viii) the entry for the local unit IT01401 OMEGNA is replaced by the following: IT01401 VERBANO CUSIO OSSOLA; (ix) the following entries are deleted: IT01001 PINEROLO IT01701 SAVIGLIANO IT00101 TORINO 1 IT00201 TORINO 2 IT00301 TORINO 3; (x) the entry for the local unit IT00401 TORINO 4 is replaced by the following: IT00401 TORINO; (e) In the part concerning the Netherlands, the entry for the central unit is replaced by the following: NL00000 VWA; (f) The part concerning Poland is amended as follows: (i) the entries for the local units PL0210 BOLESÃ AWIEC Ã LÃ SKI, PL02080 KÃ ODZKO Z/S W BYSTRZYCY KÃ ODZKIEJ, PL02040 GÃ RA Ã LÃ SKA, PL02100 LUBAÃ  Ã LÃ SKI, PL02140 OLEÃ NICA Ã LÃ SKA, PL02190 Ã WIDNICA Ã LÃ SKA and PL02090 LEGNICA are replaced by the following: PL02010 BOLESÃ AWIEC PL02080 BYSTRZYCA KÃ ODZKA PL02040 GÃ RA PL02100 LUBAÃ  PL02140 OLEÃ NICA PL02190 Ã WIDNICA PL02090 ZIEMNICE; (ii) the entry for the local unit PL04140 Ã WIECIE N. WISÃ Ã  is replaced by the following: PL04140 Ã WIECIE; (iii) the entries for the local units PL06070 KRAÃ NIK LUBELSKI and PL06170 Ã WIDNIK K. LUBLINA are replaced by the following: PL06070 KRAÃ NIK PL06170 Ã WIDNIK; (iv) the entry for the local unit PL08050 SÃ UBICE Z/S W OÃ NIE is replaced by the following: PL08050 OÃ NO LUBUSKIE; (v) the entries for the local units PL14010 BIAÃ OBRZEGI RADOMSKIE, PL14300 SZYDÃ OWIEC K. RADOMIA and PL14320 WARSZAWA ZACH. Z/S W OÃ »AROWIE MAZ. are replaced by the following: PL14010 BIAÃ OBRZEGI PL14300 SZYDÃ OWIEC PL14320 OÃ »ARÃ W MAZOWIECKI; (vi) the entry for the local unit PL18190 STRZYÃ »Ã W N. WISÃ OKIEM is replaced by the following: PL18190 STRZYÃ »Ã W; (vii) the entry for the local unit PL22010 BYTÃ W Z/S W MIASTKU is replaced by the following: PL22010 MIASTKO; (viii) the following entry is deleted: PL22610 GDAÃ SK; (ix) the entries for the local units PL26010 BUSKO ZDRÃ J and PL26060 OPATÃ W KIELECKI are replaced by the following: PL26010 BUSKO-ZDRÃ J PL26060 OPATÃ W; (x) the entries for the local units PL30040 GOSTYÃ  POZNAÃ SKI and PL30060 JAROCIN POZNAÃ SKI are replaced by the following: PL30040 GOSTYÃ  PL30060 JAROCIN; (g) The part concerning Portugal is amended as follows: (i) the following local unit entry is added to the entries for the regional unit PT10000 NORTE: PT00800 LAMEGO; (ii) the following entry for the regional unit PT20000 CENTRO is deleted: PT00800 LAMEGO; (iii) the following entries are deleted: PT04900 ESTREMOZ PT02200 PONTE DE SOR; (h) The part concerning United Kingdom is amended as follows: (i) the entry for the regional unit for Scotland is replaced by the following: GB00003 SCOTTISH GOVERNMENT; (ii) the entry for the regional unit for Wales is replaced by the following: GB00002 WELSH ASSEMBLY GOVERNMENT.